         Case 1:14-cv-00225-AKH Document 136 Filed 07/15/19 Page 1 of 12
                                                                              USDCSD NY
                                                                              DOCUMENT
UNITED STATES DISTRIC T COURT                                                 ELECTR ONICAL LY FILED
SOUTHE RN DISTRIC T OF NEW YORK
-------------------------------------------------------------- X
                                                                          I   DOC#:
                                                                              DATE i-'l_L_E_D_:_---J....--,,,t:4..-~
                                                                          •~---···-
DELTA PILOTS ASSOCI ATION,
                                                                    ORDER DENYING MOTION
                                       Plaintiff,                   FOR SUMMA RY JUDGMENT

            -against-                                               14 Civ. 225 (AKH)

RUSSEL L C. MEL VIN,

                                        Defendan t.

-------------------------------------------------------------- X



ALVIN K. HELLER STEIN, U.S.D.J.:

                This case concerns an alleged hacking of a labor union website during a contested

campaign . Plaintiff Delta Pilots Associati on ("DPA" or "plaintiff '), a 501(c)(5) labor

organizat ion, filed this action on January 13, 2014, under the Compute r Fraud and Abuse Act

("CFAA" ), see 18 U.S.C. § 1030 et seq. Broadly stated, the complain t alleges that Russell C.
                                       1



Melvin ("defenda nt") malicious ly infiltrated DP A's website in an effort to undermin e its

campaign to unseat the Air Line Pilots Associati on ("ALP A") as the sole union represent ing

Delta Airlines pilots. Plaintiff s second amended complain t asserted three causes of action,

correspon ding to violation s of 18 U.S.C. § 1030(a)(5 )(A)-(C). DPA moves for partial summary

judgment . Plaintiff s motion is denied.




                                                                                                          add
1
 DPA has filed two amended complaints in this case, the first of which was filed on October 26, 2016, to
                                         Amended    Complaint, ECF 51.  In response  to defendant's motion to
Russell Melvin to the caption. See First
                                leave to file a second amended  complaint  on April 5, 2017. See Second  Amended
dismiss, the Court granted DPA
                                                                                                             125.
Complaint, ECF 85. As discussed infra, I denied plaintiffs motion to file a third amended complaint. ECF
         Case 1:14-cv-00225-AKH Document 136 Filed 07/15/19 Page 2 of 12



                                           Background

       A.      Factual History

               DPA is a registered 501(c)(5) labor organization. Defendant 's Response to

Plaintiffs Rule 56.1 Statement ("Def. 56.1 Resp."), ECF 115, ~ 1.1. It claims that defendant

maliciously infiltrated its website in an attempt to thwart DPA's campaign to become the sole

representative for Delta Airlines pilots in collective bargaining, briefly disrupting is fundraising

and messaging campaign and stalling momentum for its initiative.

               At the time of the alleged disruption, DPA was working to unseat the Air Line

Pilots Association ("ALP A"), the existing pilots' union. As part of its campaign, DPA operated

a website to, among other things, communicate with Delta pilots, solicit donations, and

disseminate information. Def. 56.1 Resp.    ~   2.1. The site was hosted by Squarespace, Inc., a

New York company. Def. 56.1 Resp.~ 2.4. As the campaign was allegedly gaining steam in

late 2013, DPA's website began to malfunction.

                Specifically, DPA claims that on November 8, 2013, the website at the URL

www.deltapilotsassociation.org, and associated URLs, began redirecting users and potential

donors to a hoax website that falsely claimed that DP A had abandoned its campaign and would

instead support ALPA. ECF 116-1, at 3. DPA claims that just as this issue was resolved, the

website began redirecting users to a webpage that disseminated false information about DP A and

 attempted to dissuade potential supporters from joining the campaign. ECF 118-1. In sum, DPA

 claims that it faced an ongoing attack on its computer systems orchestrated by the defendant.

                Although DP A claims that it feared a subsequent attack or other disruption, DPA

 acknowledges that "much of the website was soon restored to functionality." Br., ECF 114, at 1.

 DPA claims that the disruption began between 7:00 p.m. and 8:00 p.m. on November 8, 2013.
                                                            2
         Case 1:14-cv-00225-AKH Document 136 Filed 07/15/19 Page 3 of 12



                                                                                                 er
Def. 56.1 Resp. 14.5. Defenda nt observe d in his letter that various technica l issues altogeth
                                                                                     president
appear to have occurred for approximately eighteen hours. Tim Caplinger, the interim
                                                                                       case, by
ofDPA, estimated that control of the site was lost for 21 hours and 27 minutes. In any
                                                                                   s," as
Novemb er 9, 2013, DPA appears to have received new online-based "membe r donation
                                                                                     132-18,
distinguished from "check donations" and "cash donations." Lossia Deel., Ex. R., ECF

at 43.

                On Novemb er 15, 2013, defendant telephon ed Caplinger. Capling er Deel., ECF

118, at 1; Def. 56.1Re sp.14.2 . While the call was at the time anonymous, defendant
                                                                                             er
subsequently admitted to making the call. Id. The contents of the call are disputed: Capling

claims that defenda nt acknow ledged responsibility for the disruption and revealed various
                                                                                             d
technical details corroborating his involvement. Caplinger has stated that defendant provide
                                                                                             AT&T
details of the disruption of DP A's website, including the time, his location, his use of an
                                                                                       with the
WiFi network, his IP address, his browser, his creation of a trial Squarespace account
                                                                                        er Deel.
 username "Tim-C aplinger ," and that he in fact created a "harmfu l web page." Capling
                                                                                        s account
 1 21. Defenda nt denies making these admissions, and he generally disputes Capling er'
                                                                                           he was
 of the call. See, e.g., Def. 56.1 Resp. 14.15. On the call, defendant admits stating that
                                                                                        er 8,
 present in the downtow n Atlanta Hilton, along with many other Delta pilots, on Novemb
                                                                                        8, 2013.
 2013, and defenda nt subsequently admitted that he did in fact stay there on Novemb er

 Def. 56.1 Resp.   114.7-.8.
                 Defenda nt also admits to having sent a letter that contains some details of the

 disruption. Def. 56.1 Resp.   1 4.22.   Defendant expressed his "regret that the mapping problem

                                                                                            that he
 interfered with the operatio n of his website." ECF 13-4. In the letter, defenda nt denies
                                                                                     "his
 attempted to access DPA's domain name manage ment account, but he acknowledges that
                                                            3
         Case 1:14-cv-00225-AKH Document 136 Filed 07/15/19 Page 4 of 12



personal, unpublishe d website was mapping to a domain name owned by and controlled by

DP A" and that "my private writings and thoughts of a personal nature were briefly accessible to

those visiting a DPA owned domain name." ECF 13-4. Defendant also acknowledges having a

Squarespace trial account at that time. Def. 56.1 Resp. ,i 4.16. Squarespace records appear to

show that a user with the IP address 64.134.191.62 accessed the "deltapilotsassociation" site,

though the nature of the engagement, if any, is unclear. ECF 127.

               DPA has presented several theories of damages: (1) the 72 hours of labor,

undertaken by volunteer pilots, apparently necessary to repair DPA's computer system following

the attack, which DPA values at $12,496, (2) attorneys' fees it claims were necessary to respond

to the ongoing threat to its website, and (3) other consequential damages resulting from lost

donations and the loss of good will among potential donors and supporters.

               DP A did not pay any informatio n technology professionals to remediate the

disruption. Rather, it relied on the volunteer labor of Caplinger and Rick Eagan ("Eagan"), who

also volunteered as DPA's webmaster. Neither Caplinger nor Eagan were scheduled to fly on

November 9 through November 15, 2013, and neither pilot opted not to fly or otherwise forfeit

any flying opportunities in 2013 because of the website disruption. PL 56.1 Resp., ECF 135, ,i

 80. Plaintiffs hours oflabor are self-reported, and it measures its per-hour costs based upon

 Caplinger and Eagan's respective $150 and $203 per hour pilot wages. PL 56.1 Resp. ,i 75.

 Caplinger testified that he resolved the issue by, among other steps, submitting technical support

 tickets to websites' technical support staffs. PL 56.1 Resp. ,i 76; Deposition of Tim Caplinger,

 ECF 128, Tr. 49:14-50:6 . After following the instructions of technical support personnel, the

 redirection issue was successfully resolved. The United States Bureau of Labor Statistics has

 reported that individuals in the "computer and mathematical occupation s" involved in time-based
                                                         4
        Case 1:14-cv-00225-AKH Document 136 Filed 07/15/19 Page 5 of 12



pay earn between $34.87 and $48.23 per hour in the Tampa- St. Petersbu rg-Clear water Area.

PL 56.1 Resp.~ 77.

              In 2012 and 2013, DPA has never received more than $5,000 donations in a single

week, and it received more than $3,000 in a single week only four times, one of which occurred

in November 2013, after the alleged disruption. PL 56.1 Resp.~ 88-89.



       B.     Procedural History

               DPA originally filed this case on January 13, 2014, against John Doe, a purported

member of the ALPA. DPA immediately filed a motion for leave to take immediate discovery to

identify the actual perpetrator behind the attack. The Court granted DPA's request on January

29, 2014, see Order, ECF 5, and third-party discovery commenced. Having unmasked the

alleged culprit, DP A then moved to amend the complaint to add the defendant to the caption.

The Court granted DPA's motion on October 20, 2016, and plaintiff amended on October 26,

2016. See First Amended Complaint, ECF 51. The Court thereafter granted plaintiff' s request to

file a second amended complaint on April 5, 2017. See Order, ECF 84.

               On July 10, 2018, I denied defendan t's motion for summary judgmen t with leave

to renew at the end of discovery, concluding that further discovery was appropriate on the issue

 of damages, among other issues. ECF 104. The parties conducted fact discovery, which closed

 January 31, 2019. ECF 108. Subsequently, plaintiff withdrew its second claim, corresponding

 to a violation of 18 U.S.C. § 1030(a)(5)(B) of the CFAA. ECF 126. I denied plaintiff' s motion

 to amend its second amended complaint. ECF 125.




                                                        5
            Case 1:14-cv-00225-AKH Document 136 Filed 07/15/19 Page 6 of 12



                                                    Discussion

          C.       Legal Framew ork

                   Under the well-established summary judgmen t standard, a "court shall grant

summary judgmen t if the movant shows that there is no genuine dispute as to any material fact

and that the movant is entitled to judgmen t as a matter oflaw." Fed. R. Civ. P. 56(a); Celotex

Corp. v. Catrett, 4 77 U.S. 317, 322 (1986). A genuine issue of material fact exists "if the

evidence is such that a reasonable jury could return a verdict for the nonmoving party."

Anderson v. Liberty Lobby, Inc., 477 U.S. 242,248 (1986). In ruling on a motion for summary

judgment , a Court must "view the evidence in the light most favorable to the party opposing

summary judgmen t, ... draw all reasonable inferences in favor of that party, and ... eschew

credibility assessments." Amnesty Am. v. Town of West Hartford, 361 F.3d 113, 122 (2d Cir.

2004).

                    A hack of DPA's website is actionable under the CFAA. As relevant here,

Section 1030(a)(5) of the CFAA creates a private federal cause of action against any person who:

(1) "knowing ly causes the transmission of a program, information, code, or command, and as a

result of such conduct, intentionally causes damage without authorization, to a protected

compute r,"§ 1030(a)(5)(A); or (3) "intentionally accesses a protected computer without
                                                                                           2
 authorization, and as a result of such conduct, causes damage and loss," § 1030(a)(5)(C).

 Section 1030(g) of the CFAA provides: "Any person who suffers damage or loss by reason of a

 violation of this section may maintain a civil action against the violator to obtain compensatory

 damages and injunctive relief or other equitable relief. A civil action for a violation of this




                                                                                                           1030(a).
 2
     The CFAA also prohibits a broad range of conduct not relevant to this case. See generally 18 U.S.C. §
                                                                     6
         Case 1:14-cv-00225-AKH Document 136 Filed 07/15/19 Page 7 of 12



section may be brought only if the conduct involves 1 of the factors set forth in subclauses (I),

(II), (III), (IV), or (V) of subsection (c)(4)(A)(i)." 18 U.S.C. § 1030(g); see also Ramirez v.

SupportBuddy Inc., No. 17-cv-5781 (VB), 2018 WL 2089362, at *4 (S.D.N.Y. May 4, 2018).

               To maintain a cause of action under Section 1030(c)(4)(A)(i)(I), a plaintiff must

show "loss to 1 or more persons during any 1-year period ... aggregating at least $5,000 in

value." Section 1030(g)(l 1) defines "loss" as "any reasonable cost to any victim, including the

cost of responding to an offense, conducting a damage assessment, and restoring the data,

program, system, or information to its condition prior to the offense, and any revenue lost, cost

incurred, or other consequential damages incurred because of interruption of service."



        D.      Application

             1. Access to the Website and Causation of a Transmission

                Although plaintiff argues that defendant's statements and the surrounding

circumstances establish defendant's liability, the factual record is not conclusive. Plaintiff's

technical evidence, though potentially corroborative of defendant's liability, does not

categorically establish that defendant was responsible for the website's disruption. It is

undisputed that the DPA site(s) were disrupted for some period of time. Nevertheless, despite

 additional factual discovery, the exact nature and methods of the alleged disruption remain

 speculative and indefinite. Plaintiff relies primarily on Caplinger and Eagan, pilots admittedly

 lacking in specialized or expert knowledge for technical descriptions of the website's function.

 Other technical evidence, including of access to the Squarespace site at a particular IP address

 and the purported links between an email address "amp.chumbawamba@ausi.com," forum

 usemame "amp.chumbawamba," and web forum posts concerning "Major Russell Melvin" also
                                                           7
         Case 1:14-cv-00225-AKH Document 136 Filed 07/15/19 Page 8 of 12



                                                                                            for the
corrobo rate plaintif fs theory but do not conclus ively prove defenda nt's respons ibility

disruption. ECF 118-2, at 48.

                Plaintiff makes much of defenda nt's statements on his call to Capling er and in his

                                                                                              ve of
subsequ ent written statement. The statements, while potentia lly incrimin ating and supporti
                                                                                             there is
an inferenc e of liability, do not in themsel ves constitute admissi ons of fault. Moreover,
                                                                                            requires
no recordin g of the call with Caplinger, and any reliance on contents of the convers ation
                                                                                               t.
weighin g Capling er's credibility, an issue not suitable for disposit ion on summar y judgmen
                                                                                         l evidenc e
Inferring the requisite intent of defenda nt from these statements and from the technica

is a factual issue properly before a jury.



            2. Damage s

                In assessin g and rejecting defenda nt's motion for summar y judgmen t, I conclud ed

                                                                                          website 's
that plaintif fs damage s theory "calls for a nuanced review of the ongoing nature of the

 malfunc tion that should be explored in discove ry." Nevertheless, the factual record has
                                                                                               on to
 remaine d largely unchang ed since that time; DP A merely cites its earlier brief in oppositi

 defenda nt's motion for summar y judgme nt for narrative "in greater detail." Br. at 15.

                 There is no dispute that labor perform ed to repair a website can qualify as a "cost

                                                                                             of
 ofrespo nding to an offense. " See 18 U.S.C. § 1030(g) (l 1). The only dispute is the value
                                                                                           to
 DPA's labor. Of the seventy -two hours oflabor that DPA claims were necessa ry to respond
                                                                                         and thirty-
 the attack, 40 were perform ed by Caplinger, a Delta pilot and then-pre sident of DP A,
                                                                                      nt claims
 two were perform ed by Eagan, also a Delta pilot and then-we bmaster of DPA. Defenda
                                                                                           two
 that, because Capling er and Eagan were working as volunteers for the union, the seventy-
                                                                                          that their
 man-ho urs spent repairin g the compute r system are valueless. In contrast, DP A claims
                                                             8
          Case 1:14-cv-00225-AKH Document 136 Filed 07/15/19 Page 9 of 12



time should be valued at $150 per hour and $203 per hour, respectively, or the hourly wages that
                                                  3
Caplinger and Eagan received as pilots for Delta.

                  Alternatively, the value of the labor could be set at the amount plaintiff "would

have had to pay ... had it hired an outside contractor to repair the damage," or some other

number entirely. United States v. Middleton, 231 F.3d 1207, 1214 (9th Cir. 2000). Indeed, as

the Ninth Circuit has explained:

                  There is no basis to believe that Congress intended the element of
                  "damage" to depend on a victim's choice whether to use hourly
                  employees, outside contractors, or salaried employees to repair the same
                  level of harm to a protected computer. Rather, whether the amount of time
                  spent by the employees and their imputed hourly rates were reasonable for
                  the repair tasks that they performed are questions to be answered by the
                  trier of fact.


Id.

                   In denying defendant's motion for summary judgment, I concluded that "the value

ofDPA's time cannot, as defendant suggests, be zero. Were defendant correct, the CFAA would

have no application to volunteer organizations or any number of nonprofit entities."

 Nevertheless, plaintiffs repair theory raises multiple issues for a finder of fact, such as whether

 the time reports of Caplinger and Eagon were accurate and whether their time spent, and their

 imputed hourly rates, were reasonable for the repair they conducted. These issues cannot be

 decided at summary judgment.




                                                                                                                    his
 3
   To support this approach, DP A has submitted a declaration from an industry participant claiming that, in
                     who   provided   services to the union during their free time, such as vacation  time, would   be
 experience, "pilots
                                                                                             and  yet  receive full pay for
 permitted to identify a trip in their future schedule from which they would be removed
 the trip from the union." Deel. of Howard Hollander, ECF 99, at~ 4.
                                                                        9
        Case 1:14-cv-00225-AKH Document 136 Filed 07/15/19 Page 10 of 12



           3. Attorney Fees as a Subset of Losses

                As to the value of the attorneys' fees spent responding to the alleged attack, it is
                                                                                              n "are
well settled that, although "[l]itigation costs" associated with prosecuting a CF AA violatio

not recoverable, ... legal expenses associated with remediating any damage, including any

necessary preceding investigation, are recoverable." Obeid on behalf of Gemini Real Estate
                                                                                     .
Advisors LLC v. La Mack, No. 14-cv-6498 (LTS) (HBP), 2018 WL 2059653, at *30 (S.D.N.Y

May 1, 2018).

                DPA's damages theory categorizes at least some legal expenses as a response to
                                                                                              er
an ongoing attack on its computer system. In effect, DP A argues that identifying the wrongdo
                                                                                            threat.
was not a typical litigation expense, but was the only way to eliminate or deter an ongoing

                Nevertheless, in spite of my observation that DP A's theory requires a nuanced

analysis of the nature of the attack, DP A has done little to disambiguate legal expenses
                                                                                      on that
connected to remediating damage from normal litigation expenses. There is no suggesti
                                                                                         the
DPA's legal expenditures were necessary to remediate the damage to the website; in fact,
                                                                                       no
record suggests that, by their own admission, Caplinger and Eagan, two volunteers with
                                                                                          great
 advanced technical skills, had largely completed their work by December 2013, before the
                                                                                               of
 majority of the litigation work took place. Moreover, DP A's assertion of a continuing threat
                                                                                             nt,
 attack is in tension with its own characterization of the November 15, 2013 call by defenda
                                                                                                l
 who allegedly sought "to resolve any issue over the disruption concerning the caller's persona
                                                                                          2.
 involvement," and "suggested he could pay expenses or write a letter of apology." Br. at

                 I conclude that, given the transient duration of the disruption and the modest
                                                                                            does
 complexity of the repairs, the subsequent litigation to prosecute defendant under the CFAA

 not constitute a "loss" within the meaning of the CF AA. See Turner W Branch, P.A. v.
                                                                                       Osborn,

                                                            10
        Case 1:14-cv-00225-AKH Document 136 Filed 07/15/19 Page 11 of 12



No. 13-cv-00110 (MV) (WPL), 2014 WL 12593991, at *18 (D.N.M. Mar. 26, 2014). Plaintiff

cannot invoke DP A's interest in general deterrence to place litigation expenses connected with

any CFAA prosecution within the scope of its damages.

               Similarly, at the time of defendant's motion for summary judgment, I observed

that both parties relied on DPA's donation history from the months preceding and following the
                                                          I




website malfunction. Despite intervening discovery, the purported decline in donations is

speculative at best. Defendant notes that DP A leveraged the disruption to galvanize support and

increase the number donations, and that November represented one of DP A's highest-earning

months. This question is properly before a jury, and it is not appropriate to determine whether

those damages exceed the jurisdictional threshold at this juncture.

               Accordingly, factual issues also preclude granting summary judgment to plaintiff

on the issue of damages.




                                                         11
         Case 1:14-cv-00225-AKH Document 136 Filed 07/15/19 Page 12 of 12



                                           Conclusion

               For the reasons stated, plaintiffs motion for partial summary judgment is denied.

There exist material issues of fact in dispute. For the same reasons, any motion for summary

judgment by defendant would be futile, and leave to renew such a motion is denied. See ECF

129. The parties shall appear for a status conference on September 20, 2019 to chart further

progress in the case, and to set a date for trial. The clerk shall terminate the motion (ECF 113).



SO ORDERED .

Dated:         July 15': 2019
               New York, New York                              ALVIN K. HELLERS TEIN
                                                               United States District Judge




                                                          12
